Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered June 30, 1994, convicting defendant, after a jury trial, of robbery in the first degree, attempted robbery in the first degree, robbery in the second degree and attempted robbery in the second degree, and sentencing him as a second felony offender to concurrent terms of 12½ to 25 years, 7½ to 15 years, 7½ to 15 years and 3½ to 7 years, unanimously affirmed. Order, same court and Justice, entered on or about October 7, 1996, which denied defendant’s motion pursuant to CPL 440.10 (1) (g), to vacate the judgment of conviction, unanimously affirmed.
Defendant did not preserve his present claims of error regarding the trial court’s preliminary instructions to the jury and we decline to review them in the interest of justice. We reject defendant’s argument that preservation was unnecessary (see, People v Agramonte, 87 NY2d 765). In any event, there is no merit to defendant’s claim that a portion of the court’s preliminary charge may have suggested unauthorized visits to the crime scene (People v Mays, 232 AD2d 332, lv denied 89 NY2d 926; People v Goins, 215 AD2d 111, lv denied 86 NY2d 735).
The court’s summary denial of defendant’s CPL 440.10 (1) (g) motion, claiming newly discovered evidence, was appropriate (see, CPL 440.30 [4]; People v Rodriguez, 243 AD2d 279).
We have considered defendant’s remaining contentions and find them to be unpreserved and without merit.
Concur— Nardelli, J. P., Wallach, Williams and Mazzarelli, JJ.